Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one end of the guide wire extending out of the tapered head from the internal of the catheter”.   There is insufficient antecedent basis the limitation “the internal” in the 
Claim 2 appears to recite a method step of conducting an angiography.  However, the claim is a device claim.  Thus, the metes and bounds of the claim are unclear.  The Examiner suggests amending the claim to recite the structure allowing the user to perform an angiography – i.e. a source of contrast agent, etc. and how it is capable of being filled into the catheter and injected into a blood vessel.  Alternatively, the Examiner suggests amending the claim to be a method claim.  For example: “A method of performing an angiography using the catheter of claim 1, comprising the steps of filling a contrast agent into the catheter and then injecting the contrast agent into a blood vessel through the tapered head.”
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischell (US 5,423,846, hereinafter “Fischell”).  Regarding claim 1, Fischell discloses a catheter device (Fig 8; col 6), comprising: 

	a catheter sheath (91), being sleeved on the catheter and slidable (col 6, ll 25-32);
	a tapered head (96), being connected to the front-end portion (connected to front end portion 95 of catheter – col 6, ll 32-34); 
	a guide wire (98), being disposed in the catheter, and one end of the guide wire extending out of the tapered head from the internal of the catheter (col 6, ll 49-60); 
	a rotary member, being connected to the tail-end portion (handle for applying rotational force – col 3, ll 1015), and the other end of the guide wire passing though the rotary member (guide wire passes through hemostasis valve in handle – col 6, ll 56-62); and 
	a helical structure (screw threads for advancing through arterial blockage), being formed on one side of the front-end portion (screw threads on tapered head, which are formed on front side of front-end portion of catheter).  
[AltContent: textbox (First and second tapering portions of tapered head)]
[AltContent: ][AltContent: ][AltContent: textbox (Front end portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tail end portion)]
    PNG
    media_image1.png
    740
    313
    media_image1.png
    Greyscale


	Regarding claim 2, wherein an angiography is conducted by filling a contrast agent into the catheter and then injecting the contrast agent into a blood vessel through the tapered head (fluoroscopy - col 7, ll 11-14).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771